EXHIBIT 99.2 National Penn Bancshares, Inc. 4th Quarter 2009Earnings Webcast 1 This presentation contains supplemental financial information determined by methods other than in accordance with Accounting Principles GenerallyAccepted in the United States of America (“GAAP”).National Penn’s management uses these non-GAAP measures in its analysis of NationalPenn’s performance.One such measure, annualized return on average tangible equity, excludes the average balance of acquisition-related goodwilland intangibles in determining average tangible shareholders’ equity.Banking and financial institution regulators also exclude goodwill andintangibles from shareholders’ equity when assessing the capital adequacy of a financial institution. The other such measure, core net income (orcore earnings), excludes the effects of non-cash, after-tax unrealized gains and losses.Management believes the presentation of these financialmeasures excluding the impact of the specified items provides useful supplemental information that is essential to a proper understanding of thefinancial results of National Penn.In the case of annualized return on average tangible equity, it provides a method to assess management’ssuccess in utilizing the company’s tangible capital.In the case of core net income (or core earnings), it provides a method to assess earningsperformance, which excludes discretionary and/or infrequently occurring items.This disclosure should not be viewed as a substitute for resultsdetermined in accordance with GAAP, nor is it necessarily comparable to non-GAAP performance measures that may be presented by othercompanies. Non-GAAP Financial Measures Safe Harbor Regarding Forward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. that is intended to be covered by the safe harbor forforward-looking statements provided by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are nothistorical facts. These statements can be identified by the use of forward-looking terminology such as “believe,” “expect,” “may,” “will,” “should,’’“project,” “could,” “plan,’’ “goal,” “potential,” “pro forma,” “seek,” “intend,’’ or “anticipate’’ or the negative thereof or comparable terminology, andinclude discussions of strategy, financial projections, guidance and estimates (including their underlying assumptions), statements regarding plans,objectives, expectations or consequences of announced transactions, and statements about the future performance, operations, products andservices of National Penn and its subsidiaries. National Penn cautions readers not to place undue reliance on these statements. National Penn’s business and operations are subject to a variety of risks, uncertainties and other factors. Consequently, actual results andexperience may materially differ from those contained in any forward-looking statements. Such risks, uncertainties and other factors that could causeactual results and experience to differ from those projected include, but are not limited to, the following: increased capital requirements and otherrequirements or actions mandated by National Penn’s regulators, National Penn’s inability to meet the requirements of the memorandum ofunderstanding or the individual minimum capital ratio requirements issued by its primary regulator, National Penn’s inability to successfullyimplement its “self-improvement plan”, National Penn’s ability to raise capital and maintain capital levels, variations in interest rates, continueddeterioration in the credit quality of certain loans, the effect of credit risk exposure, declines in the value of National Penn’s assets and the effect ofany resulting impairment charges, recent and ongoing changes to the state and federal regulatory schemes under which National Penn and otherfinancial services companies operate, competition from other financial institutions, interruptions or breaches of National Penn’s security systems, andthe development and maintenance of National Penn’s information technology. These risks and others are described in greater detail in NationalPenn’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008, as well as in National Penn’s Quarterly Reports on Form 10-Qand other documents filed by National Penn with the SEC after the date thereof.
